Citation Nr: 0309145	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  98-19 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C. § 1151 for recurrent urinary and vaginal problems. 


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and S.G.


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to January 
1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  In September 1999, the Board remanded 
this case to the RO for additional evidentiary development 
and adjudication.  It has been returned to the Board for 
further consideration.

The RO and the Board had construed this case as a claim for 
benefits for urinary problems under 38 U.S.C. § 1151.  
However, the veteran's claim included vaginal discharge.  
Accordingly, the issue has been restated to include this 
condition.

The veteran presented testimony before the undersigned at a 
hearing at the RO in February 1999, and a transcript of this 
testimony is associated with the claims file. 


REMAND

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).


The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and redefines the scope of assistance 
that VA will provide to a claimant.  The VCAA also requires 
VA to notify the claimant and the claimant's representative 
of any information not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part VA will attempt 
to obtain on behalf of the claimant.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  

Review of the record reflects that the veteran was provided 
the VCAA regulations in the July 2002 supplemental statement 
of the case.  The veteran has never been informed of the 
evidence VA is responsible for obtaining or what evidence the 
veteran is responsible for providing to substantiate the 
claim.  Such notification is now a prerequisite for the 
adjudication of a claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Accordingly, this case must be returned to 
the RO to notify the veteran of the VCAA, the evidence 
necessary to substantiate the claim for benefits under 
38 U.S.C. § 1151, and who is responsible for providing such 
evidence.  

The veteran has indicated that she is receiving Social 
Security disability benefits.  Records used for the 
disability determination by that agency may provide probative 
evidence for adjudicating the veteran's VA claim.  
Accordingly, the case will be returned to the RO to obtain 
Social Security Administration disability records.

A February 2002 statement from Chief of General Surgery at 
the Ashville, North Carolina, VA Medical Center (VAMC), 
indicated that the details of a June 1994 surgical procedure 
were not available.  The operative report for this procedure 
is not contained in the claims file.  The reviewer did 
indicate that a 1996 abscess was related to the 1994 
procedure.  Since this operative report appears to be very 
relevant to the veteran's current claim, the case will be 
returned to the RO to obtain the June 1994 VA operative 
report.

The February 2002 statement from Chief of General Surgery at 
the Ashville VAMC indicates that a vaginal discharge could 
have been from an intermittently draining abscess from a 
retained suture, that periurethral pain was probably caused 
by the 1994 surgery, and the 1996 abscess was clearly related 
to the 1994 Stamey procedure.  The 1994 surgery was performed 
at a VA medical facility.  The veteran has not had a VA 
examination to determine what current symptoms she may have 
that are the residuals of the 1994 surgery.  Accordingly, 
this case will be returned to the RO for further examination 
of the veteran.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should advise the veteran and 
her representative of the VCAA, and of 
the evidence necessary to substantiate 
the claim for compensation benefits under 
38 U.S.C. § 1151 for recurrent urinary 
and vaginal problems.  The notice should 
also advise the veteran of what evidence 
the VA is responsible for obtaining and 
what evidence the veteran is responsible 
for providing.

2.  The RO should request that the Social 
Security Administration provide a copy of 
any disability determination(s) and the 
medical evidence used for such 
determination(s).

3.  The RO should request a copy of the 
operative report for the Stamey 
cystourethropexy procedure conducted in 
June 1994 at the VAMC at Ashville, North 
Carolina.  

4.  Following receipt of the above 
requested materials, the RO should 
request that the veteran be scheduled for 
VA examination to determine whether the 
veteran has current disability due to VA 
treatment.  All appropriate tests and 
studies should be conducted.  The 
examiner should be advised that the 
veteran underwent a Stamey 
cystourethropexy procedure in 1994 and 
subsequently developed an abscess, and 
possibly a vaginal discharge and pain as 
per the February 2002 statement from 
Chief of General Surgery at the Ashville 
VAMC.  The examiner should be requested 
to describe the veteran's current 
symptoms.  The examiner should 
specifically ascertain the current 
residuals of the June 1994 procedure, 
including whether the veteran still has 
pain and whether there is an abscess or 
discharge due to the 1994 procedure.  The 
claims file is to be made available to 
the examiner for review.   

5.  Following completion of the above and 
receipt of any additional evidence 
generated in response to the VCAA notice, 
the RO should review the veteran's claim 
and determine whether compensation 
benefits under the provisions of 
38 U.S.C. § 1151 for recurrent urinary 
and vaginal problems can be granted.  The 
RO should conduct any additional 
evidentiary development deemed 
appropriate.


If the decision remains adverse to the veteran, she and the 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable time 
period within which to respond.  The case should then be 
returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



